Citation Nr: 1821503	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  04-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an earlier effective date prior to July 31, 2012, for the award of service connection for prostatitis, claimed as hematuria.

2.  Entitlement to service connection for a urinary tract disorder, claimed as hematuria.

3.  Entitlement to an initial disability rating in excess of 30 percent for prostatitis, claimed as hematuria, from July 31, 2012, and in excess of 40 percent from November 5, 2014.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979, with additional unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while serving in the United States Navy Reserve from April 1979 to April 1983 and the Army National Guard from May 1987 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for a urinary tract condition.

In August 2004, the Veteran testified at a hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  The Board reopened the previously disallowed claim and remanded the claim on the merits for further evidentiary development in November 2005 and November 2007.  In an August 2008 decision, the Board denied entitlement to service connection for a urinary tract disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which, by an August 2009 order, granted a Joint Motion for Remand (Joint Motion), vacating the August 2008 Board decision and remanding the claim.  In March 2010, the Board remanded the case for further evidentiary development in accordance with the Joint Motion.  The Board then issued a decision denying the Veteran's claim in September 2011, which the Veteran also appealed to the Court.  In June 2013, the Court issued a memorandum decision vacating the September 2011 Board decision and remanding the claim for further consideration.  In August 2014, the Board remanded the claim for further evidentiary development in accordance with the memorandum decision.  

This case also comes before the Board on appeal from a July 2013 rating decision of the Roanoke RO, which granted service connection for prostatitis, claimed as hematuria, evaluated at 30 percent, effective July 31, 2012.  The Veteran filed a timely notice of disagreement (NOD) with the effective date and rating assigned.

In a May 2016 rating decision, and during the pendency of the appeal, the RO granted an increased 40 percent rating for prostatitis, effective November 5, 2014.  As this does not represent a maximum grant of the benefit sought on appeal, the Board will review this staged rating. 

In an October 2016 rating decision, the RO denied service connection for sleep apnea and entitlement to special monthly compensation based on aid and attendance.  The Veteran filed a timely NOD in November 2016, which the RO acknowledged in a December 2016 letter to the Veteran.  As the RO appears to be working on these claims, these claims remain pending before the RO. 

In January 2018, the RO denied service connection for a low back condition on the basis that the evidence submitted was not new and material.  The Board notes that if the Veteran wishes to file a NOD with the January 2018 decision, he has until January 2019 to do so. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran filed a service connection claim for a disability manifested by hematuria on July 3, 2003.  The claim has been constantly adjudicated since that time. 

2.  The Veteran's claim for service connection for a urinary tract disorder manifested by hematuria reasonably encompassed a claim for his now service-connected prostatitis.  The Veteran does not have another diagnosed urinary tract disorder that is related to service. 

3.  From July 31, 2012 to November 5, 2014, the Veteran's service-connected prostatitis resulted in no worse than urinary tract infections requiring continuous intermittent management.  From November 5, 2014, the Veteran's prostatitis resulted in no worse than daytime voiding intervals of less than an hour.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 3, 2003 for the grant of service connection for prostatitis, claimed as hematuria, have been met.  38 U.S.C. §§ 1101, 5103, 5103A, 5107, 5110, 5112, 7105 (2012); 38 C.F.R. §§ 3.102, 3.104, 3.151(a), 3.155, 3.159, 3.160, 3.400 (2017).

2.  The claim for entitlement to service connection for hematuria is dismissed.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.304 (2017).

3.  The claim for entitlement to service connection for a urinary tract disorder (other than hematuria and prostatitis) is denied. 38 U.S.C. §§ 1110, 5107; 38 C.F.R. § 3.303 (2017).

4.  The criteria for an increased initial rating in excess of 30 percent for prostatitis, claimed as hematuria, from July 31, 2012, and in excess of 40 percent from November 5, 2014, have not been met.  38 U.S.C. §§ 1101, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.21, 4.115a, 4.115b, DC 7527 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the matter of notice regarding the claim for an earlier effective date is moot as the earlier effective date is granted.  

The Veteran was advised of VA's duties to notify and assist in the development of the claim for service connection by notice letter dated in April 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in July 2013 and June 2015.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Analysis

Effective date

The Veteran contends that an earlier effective date is warranted for his service-connected prostatitis, claimed as hematuria.  Specifically, he contends that the effective date should be June 6, 2000, or the date he filed his service connection claim for hematuria.  See July 2016 Congressionals; see also September 2017 correspondence.

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400(b)(2)(ii)(2017).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. Id.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2017).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a) (2017).

The question for the Board then becomes whether the Veteran's pending claim of service connection for hematuria is the same claim as his now service-connected prostatitis.  

Service treatment records show that the Veteran was treated for back pain and one episode of blood in his urine in December 1977.  At that time, he denied dysuria, frequency, or nocturia.  Lab work performed was essentially negative, and he was assessed as having a back strain with no neurological pathology.  A chronological record of medical care report, dated the same day, indicated the impression that the Veteran probably had a urinary tract infection.  A September 1978 service record noted that he complained of hematuria that lasted for 24 hours.  It also read that the Veteran reported a chronic history of hematuria for approximately six months.  He was sent for a consultation, for which the Veteran was ultimately provided with a differential diagnosis that included pyelonephritis chronic infection.  A November 1978 service medical record indicated that the Veteran was seen at the urology clinic for an examination.  The impression at that time was a history of hematuria and back pain with a question noted of whether the Veteran experienced a previous stone passage.  His urethral calibration noted no strictures and he appeared to have a normal cystoscopy.  Thereafter, in December 1978, a radiographic report noted some evidence of pyelotubular backflow, the significance of which could not be determined.  The impression of the examiner was that the Veteran had a normal upper collecting system; however, the clinical history suggested upper tract etiology for his hematuria.  

After service, records from DePaul Medical Center dated in December 1979 are absent any relevant findings. 

In April 2000, the Veteran filed a service connection claim for hematuria.  In September 2000, the RO denied service connection for a urinary tract condition, finding the claim was not well grounded.  The Veteran filed a timely notice of disagreement.  

Records from Dr. D.G. dated in January 2001 show the Veteran was diagnosed with recurrent, gross hematuria, chronic prostatitis, and bladder neck contracture with heavily trabeculated bladder.  The Veteran reported that he experienced gross painless hematuria with clots twice that year and once the year prior.  Dr. D.G. related that the Veteran indicated that he saw him in the 1980s for a similar problem at which time he underwent a cystoscopy at DePaul Medical Center.  Dr. D.G. indicated that neither he nor the Veteran had records on this prior treatment.  

An April 2001 QTC examination report reflects that the Veteran reported on his in-service bouts with hematuria and he further reported that he continued to experience intermittent bouts of hematuria after service.  The VA examiner diagnosed the Veteran with chronic intermittent gross hematuria of unknown etiology, a condition that began in 1977.  The examiner noted that the Veteran had had multiple cystoscopic evaluations and was thought on the last cystoscopy to have chronic prostatitis.  

Thereafter, VA treatment records show that the Veteran was seen for evaluation of his recurrent hematuria in September and November 2001.

In June 2001, the RO readjudicated and denied the claim for a urinary tract condition.  The Veteran filed a notice of disagreement and a statement of the case was issued in September 2002.  The Veteran filed an untimely substantive appeal in July 2003, which the RO considered a petition to reopen a claim of service connection.  The RO denied the claim in a July 2003 rating decision on the basis that the evidence submitted was not new and material, and the Veteran perfected an appeal to the Board.  

In November 2005 decision, the Board found that the new and material evidence had been received, noting that the Veteran had testified that his treating physician had indicated to him that his current chronic hematuria was related to his period of service.  The Board remanded the claim for development of the record, including obtaining a VA examination.  

A November 2006 VA examiner concluded that the Veteran did not have chronic prostatitis, but diagnosed the Veteran with two conditions which could have been causing his hematuria, including prostatic hypertrophy and a large right inguinal hernia.  

In August 2008, the Board denied the claim of service connection for a urinary tract condition.  The Board noted that the Veteran's service treatment records indicated treatment for hematuria in service and that the Veteran had current diagnoses of recurrent, gross hematuria, chronic prostatitis, and bladder neck contracture.  However, although the Veteran claimed he had hematuria since service, the Board found no continuity of symptomology as there was no evidence demonstrating treatment for hematuria between 1982 and 2001. 

In an August 2009 Joint Motion for Remand, the Court vacated the Board's decision, finding that the Board made findings of credibility about the Veteran's lay statements on the basis that there was a lack of corroborating medical evidence.  The case was remanded back to the Board and the Board remanded the claim in March 2010 for a new VA examination and medical opinion. 

In a September 2010 VA examination report, the examiner diagnosed the Veteran with hematuria with urinary frequency and urgency and microhematuria/gross hematuria four to five times a year since 1977.  The examiner noted that the Veteran had a prostate problem with residual symptoms of frequency and urgency and that a CT scan and cystoscopy were significant for enlargement.  The cystoscopy revealed a friable prostate which bled easily.  The examiner opined that it was reasonable to conclude that the Veteran's hematuria was caused by the benign prostatic hypertrophy in the absence of any identifiable cause.  

In a January 2011 VA examination report, the examiner reported that hemoglobinopathy was not unusual and could result in papillary necrosis and gross hematuria.  The examiner maintained that hemoglobinopathy might be missed by the usual diagnostics and required a full hemoglobin electrophoresis.  The examiner indicated that the previous diagnostic imaging and cystoscopy had been negative and concluded that no further determinations were possible without a diagnosis that established causality for the Veteran's intermittent gross hematuria.  The examiner noted that there was no established causal diagnosis for his intermittent gross hematuria which dated back to 1977 and provided the following assessments: intermittent hematuria idiopathic versus secondary to benign prostatic hypertrophy; benign prostatic hypertrophy/bladder-outflow obstruction; simple right renal cyst; and left inguinal hernia with bowel incarceration. 

In a March 2011 addendum opinion, the examiner observed that the Veteran's chart described gross total painless hematuria with clots beginning in 1977 occurring intermittently through March 2006.  The examiner noted that over the years, urologic investigations by VA and private examiners were negative for a major causal disease process; thus, the examiner maintained that there had been no established causal diagnosis for the Veteran's intermittent gross hematuria that dated back to 1977.  

In a May 2011 addendum opinion, the examiner opined that the current symptoms of chronic hematuria were less likely as not related to the episodes of hematuria that the Veteran experienced in service.  The examiner reiterated that there had been no established causal diagnosis for the Veteran's intermittent gross hematuria that dated back to 1977.  

In September 2011, the Board denied the Veteran's claim for a urinary tract condition.  The Board noted that there was no diagnosis that established causality for intermittent gross hematuria, and that to permit service connection, the Board would have to speculate as to the underlying malady or condition and its relationship to service.  

In December 2013, the Court vacated the Board's September 2011 decision, finding that the Board failed to address whether the Veteran's underlying hematuria was related to service.  Incorrectly, the Board asserted that no assessment could be made as to whether the Veteran's current episodes of hematuria were related to his in-service episodes without first diagnosing the cause of the hematuria and the Board did not explain why it was necessary to establish an exact diagnosis where the Veteran became symptomatic for the first time in service and had experienced hematuria symptoms ever since. 

In August 2014, the Board remanded the claim for a new VA examination.  The Veteran was afforded a VA examination in July 2015 and the claim has now returned to the Board.  

With regards to the Veteran's now service-connected prostatitis, in July 2012, and during the pendency of the appeal of the claim of service connection for hematuria, the Veteran submitted a letter from his private physician, which the RO interpreted as claim of service connection for prostatitis.  Dr. W.R. explained that he had seen the Veteran for chronic microscopic hematuria with intermittent gross hematuria due to chronic bacterial pathology which started in 1975 and that multiple cystoscopic procedures revealed a hemorrhagic prostate, which was present throughout his military experience and documented.  Dr. W.R. noted that the Veteran now had significant benign prostatic hypertrophy in addition to the prostatitis, which was complicating the clinical picture.  Dr. W.R. noted that although the prostatic hypertrophy began being symptomatic in the 1990s, the Veteran main urologic problem began in 1975 while in the military.  Furthermore, the Veteran's current symptoms were mainly due to chronic prostatitis and secondary to prostatic hypertrophy and right inguinal hernia.  Dr. W.R. stated that the Veteran's gross hematuria was due to hemorrhagic prostatitis, and that the Veteran now also had a slow stream and nocturia three times a night.

In a July 2013 VA examination report, the examiner opined that the Veteran's chronic prostatitis was at least as likely as not incurred in or caused by the claimed in-service injury/event.  The examiner concurred with Dr. W.R., that the Veteran's prostatitis started in 1975 and had continued to the present, noting that Dr. W.R. had performed multiple cystoscopic procedures revealing a hemorrhagic prostate, present and documented through his time in the military.  

In a July 2013 rating decision, the RO granted service connection for "prostatitis (also claimed as hematuria)," evaluated as 30 percent disabling effective July 31, 2012.  The RO indicated that the effective date for the grant of service connection was based upon the date the Veteran filed his claim and noted that the Veteran's hematuria was considered a symptom of his prostatitis and therefore could not be separately evaluated.  

The Veteran filed a timely notice of disagreement, contending that he was entitled to an earlier effective date for the grant of service connection and to a higher initial rating for his urinary tract disorder.  He specifically contends that his effective date should be June 6, 2000, the date he filed his service connection claim for hematuria.  See July 2016 Congressionals; see also September 2017 correspondence.
 
The Board finds that while the Veteran did not specifically allege service connection for prostatitis at the time he made his claim for hematuria, the Veteran's claim for "hematuria," and denied as a urinary tract condition by the RO, reasonably encompassed a claim for prostatitis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the United States Court of Appeals for Veterans Claims held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).  Notably, treatment records from 2001 reflect that the Veteran's physician diagnosed him with recurrent, gross hematuria and chronic prostatitis and the July 2012 letter from the Veteran's physician stated that the Veteran had chronic microscopic hematuria with intermittent gross hematuria due to chronic bacterial pathology which started in 1975 and that multiple cystoscopic \
military experience and documented.

As the Board finds that the Veteran's claim for hematuria reasonably encompassed his claim for the diagnosed condition causing his hematuria (or prostatitis), the issue then becomes the assigned effective date.  As stated earlier, the assigned effective date of a claim is the date the entitlement arose, or the date of receipt of the claim, whichever is later. 

The date entitlement arose is the date the criteria for service connection have been met.  To establish service connection for prostatitis, there must be (1) medical evidence of a current disability; (2) a link, established by medical evidence, between a veteran's present disability and an in-service injury or event; and (3) credible supporting evidence that the claimed in-service injury or event occurred. 

Service treatment records reflect numerous complaints of and treatment for hematuria, which was thought to be originating from the upper urinary tract.  Thus, an in-service genitourinary problem manifested by hematuria is shown and the third element for service connection is met.  

January 2001 treatment records reflect that the Veteran was diagnosed with recurrent, gross hematuria, chronic prostatitis, and bladder neck contracture with heavily trabeculated bladder.  In July 2012, the Veteran's physician explained that he had seen the Veteran for chronic microscopic hematuria with intermittent gross hematuria due to chronic bacterial pathology which started in 1975 and that multiple cystoscopic procedures revealed a hemorrhagic prostate, which was present throughout his military experience and documented.  The physician found that the Veteran's current symptoms were due to prostatitis.  The Board finds that this meets the first criteria for service connection, a current diagnosis.  

The Veteran's physician stated that his primary disability was due to a condition which first occurred while he was in active service, and the July 2013 VA examiner also found that the Veteran's chronic prostatitis was at least as likely as not incurred in or caused by the claimed in-service injury/event, noting that the Veteran's prostatitis started in 1975 and had continued to the present and that the Veteran had had multiple cystoscopic procedures revealing a hemorrhagic prostate, present and documented through his time in the military.  The Board finds that this meets the 2nd criteria for service connection for prostatitis.  

As the evidence establishes the Veteran met the criteria for service connection for prostatitis as early as 2001, the Board finds that entitlement for service connection arose at that time.  

However, service connection cannot be granted prior to the date of claim.  In the present case, the Veteran filed his initial claim for service connection in April 2000.  The RO issued a rating decision in June 2001 denying the Veteran's claim of service connection for hematuria and the Veteran filed a timely notice of disagreement.  The RO issued a statement of the case (SOC) in September 2002.  The Veteran did not file a substantive appeal within 60 days from the mailed SOC as required; therefore, the June 2001 rating decision which denied service connection became final.  See 38 C.F.R. § 20.302(b)(1) (2017).  On July 3, 2003, the Veteran filed a VA Form 9 (Appeal to Board of Veterans' Appeals).  However, as this was not timely, the RO considered it a petition to reopen the claim of service connection.  It is the July 3, 2003 claim of service connection for hematuria which has been continuously adjudicated.  As July 3, 2003 claim date is the later date between the date entitlement arose and the date of the claim, this becomes the effective date of the Veteran's claim for his now service-connected prostatitis, claimed as hematuria. Therefore, the Board finds that an earlier effective date of July 3, 2003, but no earlier, for the Veteran's service-connected prostatitis, claimed as hematuria, is warranted. 38 U.S.C. § 5110(b) (2012); 38 C.F.R. § 3.400(b)(2)(2017).

As to the pending claim of service connection for a urinary tract disorder, the record does not reveal any other urinary tract disorder aside from prostatitis that is related to service.  While the Veteran's post-service treatment records reflect diagnoses of benign prostatic hypertrophy, renal cyst, and inguinal hernia, the Veteran's service treatment records are silent for complaints of or treatment for such disabilities.  The Veteran does not contend that these disabilities began during service, nor does the medical evidence of record support that these disabilities are related to service or to a service-connected disability.  Thus, the claim of service connection for a urinary tract disorder (other than prostatitis) must be denied.  Prostatitis is service-connected and to the extent that he had hematuria in service, this has been deemed as related to his prostatitis.  To the extent that he currently has hematuria, such is contemplated as part of his service-connected prostatitis.  Thus, there remains no case or controversy remaining with respect to the issue of service connection for  hematuria.  

Increased Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Where entitlement to compensation has already been established and an increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Within that context, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The standard of proof to be applied in decisions on claims for veteran's benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that his service-connected prostatitis, claimed as hematuria, warrants a higher rating than that assigned.  The Veteran is rated at 30 percent for prostatitis prior to November 5, 2014, and at 40 percent thereafter, under Diagnostic Code 7527.

38 C.F.R. § 4.115b, Diagnostic Code 7527 provides that prostate gland injuries, infections, or hypertrophy are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  See also 38 C.F.R. § 4.115a.

Under the rating criteria for urinary tract infections, a 10 percent disability rating is warranted for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  38 C.F.R. § 4.115a.  A 30 percent disability rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Finally, poor renal function is to be evaluated under the relevant rating criteria for renal dysfunction.  

Under the rating criteria for voiding dysfunction, the particular condition is to be rated as urine leakage, frequency, or obstructed voiding.  Id. 

Regarding urine leakage (including continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 20 percent disability rating is warranted for a condition which requires the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent disability rating is warranted for a condition which requires the wearing of absorbent materials which must be changed two to four times per day.  Finally, a maximum schedular 60 percent disability rating is warranted for a condition which requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

Regarding urinary frequency, a 20 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A maximum schedular 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or; awakening to void five or more times per night. 

Regarding obstructed voiding, a maximum schedular 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization. 

Turning to the evidence of record during the relevant temporal period, a May 2012 cystoscopy impression was chronic and hemorrhagic prostatitis and spastic bladder neck causing functional obstruction.  A July 2012 letter from Dr. W.R. reflects that the Veteran had a slow stream and nocturia three times a night.  

In November 2012, the Veteran was found to have benign prostatic hypertrophy with obstruction and lower urinary tract symptoms, microscopic hematuria, and nocturia two times a night. 

A July 2013 VA examination report reflects a diagnosis of chronic prostatitis that did not require continuous medication.  The Veteran reported a daytime voiding interval of between one and two hours and nocturia three to four times a night.  The Veteran reported hesitancy, slow or weak stream, and decreased force of stream.  The Veteran also reported having a stricture disease requiring dilatation one to two times a year and periodic dilatation every two to three months, recurrent urinary tract infections secondary to obstruction, urinary retention requiring intermittent catheterization, and urinary retention requiring continuous catheterization.  The examiner noted that the Veteran had a history of recurrent urinary tract infections with intermittent intensive management, including cystoscopies in the prior 12 months. 

In November 2014, the Veteran was found to have benign localized hyperplasia of the prostate with urinary obstruction and other lower urinary tract symptoms, hard and firm prostate, nocturia four times a night, microscopic hematuria, and urinary frequency with daytime intervals of less than an hour, and weak stream. 

A February 2015 Male Reproductive Conditions Disability Benefits Questionnaire reflects that the Veteran reported taking finasteride for his prostatic hypertrophy.  The Veteran reported daytime voiding interval between two and three hours and nocturia of three to four times a night.  The Veteran reported hesitancy, slow or weak stream, and decreased force of stream.  The examiner found that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections. 

A second February 2015 Male Reproductive Conditions Disability Benefits Questionnaire, filled out by Dr. W.R., reflects diagnoses of prostate hypertrophy, prostate firmness, nocturia, urinary frequency, and microhematuria.  The Veteran reported daytime frequency at voiding intervals of less than an hour.  The Veteran reported marked hesitancy, slow or weak stream, and decreased force of stream.  The examiner noted that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.

A June 2015 VA examination report reflects diagnoses of prostatitis, gross hematuria, and high prostate-specific antigen.  The Veteran reported daytime voiding interval between two and three hours and nocturia three to four times a night.  The Veteran reported hesitancy, slow or weak stream, and decreased force of stream.

In May 2016, the Veteran was noted to have chronic bacterial prostatitis, microscopic hematuria, gross hematuria secondary to chronic bacterial prostatitis, and nocturia.  The Veteran reported weak force of stream and daytime voiding interval of one hour and nocturia three to four times a night. 

As noted above, pursuant to DC 7527, prostate conditions such as the Veteran's service-connected prostatitis are to be rated under the rating criteria as voiding dysfunction or urinary tract infection, whichever is predominant.  See 38 C.F.R. § 4.115b, DC 7527; see also 38 C.F.R. § 4.115a.

Prior to November 5, 2014, the Veteran is rated under urinary tract infection at the maximum schedular rating of 30 percent.  The Veteran's symptoms of continuous intensive management, daytime voiding interval between one and two hours, and nocturia three to four times a night are more closely approximated by a 30 percent rating. 

The criteria needed to support an increased 40 percent disability rating requires objective finding including a daytime voiding interval less than one hour, awakening to void five or more times per night, or the use of an appliance or the wearing of absorbent materials which must be changed two or more times a day.  However, following a review of the evidence of record, including as discussed above, the Board finds that the Veteran's prostatitis has not resulting in a voiding dysfunction that required the use of absorbent materials, or urinary frequency resulting in a daytime voiding interval of less than an hour, or awakening to void five or more times a night.  Therefore, a rating in excess of 30 percent prior to November 5, 2014 is not warranted.

Subsequent to November 5, 2014, the Veteran is rated under urinary frequency at the maximum schedular rating of 40 percent.  The Veteran's symptom of a daytime voiding interval less than one hour is more closely approximated by a 40 percent rating.

The criteria needed to support an increased 60 percent disability rating requires an objective finding including the use of an appliance or the wearing of absorbent materials which must be changed more than four times a day.  However, the Board finds that the Veteran's prostatitis has not resulted in a voiding dysfunction that required the use of absorbent materials.  Therefore, a rating in excess of 40 percent after November 5, 2014 is not warranted.

In assessing the severity of the Veteran's prostatitis, the Board has considered the Veteran's reported symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, as discussed above, the criteria needed to support increased disability ratings requires objective findings and the evidence of record does not indicate that his prostatitis has yet required the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

Additionally, the Veteran has not been diagnosed with renal dysfunction as a result of his prostatitis that would allow for an increased disability rating in excess of 40 percent under any of the additional diagnostic codes listed in 38 C.F.R. § 4.115a-b. 

In sum, after a thorough review of the evidence of record, the preponderance of evidence weighs against the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for prostatitis prior to November 5, 2014, and in excess of 40 percent thereafter.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative have raised any other issues regarding his prostatitis, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An earlier effective date of July 3, 2003 for the grant of service connection for prostatitis, claimed as hematuria, is granted.

The claim for entitlement to service connection for hematuria is dismissed.

The claim for entitlement to service connection for a urinary tract disorder (other than prostatitis and hematuria) is denied.

An increased disability rating in excess of 30 percent for prostatitis, claimed as hematuria, from July 31, 2012, and in excess of 40 percent from November 5, 2014, is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


